Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 20-1719

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                      JOSÉ JAVIER ORTIZ-VIDOT,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                                  Before

                   Thompson, Selya, and Barron,
                         Circuit Judges.


     Mariángela Tirado-Vales on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Gregory B. Conner, Assistant United States Attorney,
on brief for appellee.


                           December 10, 2021
           SELYA,   Circuit   Judge.     In   this   sentencing   appeal,

defendant-appellant José Javier Ortiz-Vidot takes aim at both the

imposition of a two-level guideline enhancement for possession of

multiple firearms and his upwardly variant sentence.        Concluding,

as we do, that the appellant is firing blanks, we affirm.

                                   I

           We briefly rehearse the relevant facts and travel of the

case.   "Where, as here, a sentencing appeal follows a guilty plea,

we glean the relevant facts from the change-of-plea colloquy, the

unchallenged portions of the presentence investigation report (PSI

Report), and the record of the disposition hearing." United States

v. Vargas, 560 F.3d 45, 47 (1st Cir. 2009).

           On April 21, 2019, a vehicle in which the appellant and

three other persons were riding flipped over on a highway in

Caguas, Puerto Rico.    While tending to the accident, Puerto Rico

police officers found two Glock pistols modified to fire as machine

guns, ten magazines, and 220 rounds of ammunition inside the

vehicle.    Within close proximity       to the crashed car, police

officers found a third Glock pistol, also modified to fire as a

machine gun, and a Taurus revolver.           Having sustained serious

injuries, the appellant was transported to a trauma center and

remained there for the next few days.

           We fast-forward to May 23, 2019.      By then, the incident

had been brought to the attention of the federal grand jury.           As


                                 - 2 -
relevant      here,    the   grand     jury    returned   a   second   superseding

indictment, charging the appellant with possession of a machine

gun.    See 18 U.S.C. § 922(o).           The appellant initially maintained

his innocence but later pleaded guilty to the charge pursuant to

a plea agreement (the Agreement).              The stipulation of facts in the

Agreement identified only the two machine guns found inside the

vehicle. And at the change-of-plea hearing, the appellant stressed

that he was only accepting responsibility for those two machine

guns.

              The court ordered the preparation of a PSI Report.                 In

the    report,    the      probation    office     described    the    offense   of

conviction.      On page five, it listed the four weapons — three

machine guns and one revolver — found at the scene of the accident.

Based on the presence of those weapons, the probation office

recommended a two-level enhancement.                 See USSG §2K2.1(b)(1)(A)

(providing for such an enhancement where defendant possessed three

to    seven   firearms).        This     enhancement,     together     with   other

adjustments not in issue here, brought the appellant's total

offense level         to   seventeen.         Paired with a     criminal history

category of I, the guideline sentencing range (GSR) was twenty-

four to thirty months' imprisonment.

              At the disposition hearing, defense counsel objected to

the two-level guideline enhancement and advocated in favor of the

plea-agreement guideline range.               She stated that the appellant had


                                         - 3 -
only "accepted [] responsibility for two firearms."                   She added

that the appellant suffered from amnesia as a result of the

accident and, as a consequence, did not "recall what transpired."

Defense counsel speculated that "perhaps . . . what brings him to

this case is a bad choice of friends that may have placed him in

this situation for which he is accepting responsibility."                   She

emphasized that the appellant had no criminal history and no

"record of abuse of drugs, [] use of illegal weapons, [or] abuse

of alcohol."       In the end, she suggested a twenty-four-month term

of immurement, and the government joined in that recommendation.

The appellant declined to allocute.

            The sentencing court began by outlining the guideline

calculations,      finding    that    the    appellant    possessed    multiple

firearms     and    overruling       his    objection     to   the     two-level

enhancement.       Consequently, the court accepted the calculations

limned in the PSI Report and set the GSR at twenty-four to thirty

months.     The court then considered the factors delineated in 18

U.S.C. § 3553(a).      It described the offense of conviction as very

dangerous    and     stated    that    the     parties'    joint      sentencing

recommendation "d[id] not reflect the seriousness of the offense,

d[id] not promote respect for the law, d[id] not protect the public

from further crimes by [the appellant], and d[id] not address the

issues of deterrence and punishment."              The court proceeded to

impose a forty-eight-month upwardly "variant sentence because [the


                                      - 4 -
appellant]      possessed         three        pistols     modified         to    shoot

automatically, a revolver, and 219 rounds of ammunition."

             Defense counsel requested reconsideration, emphasizing

that   the   appellant      had   accepted       responsibility       for    only    two

firearms.    The court denied her motion, reiterating that it agreed

with "what is indicated in the pre-sentence investigation report

as to the number of weapons."             This timely appeal followed.

                                          II

             "Appellate review of claims of sentencing error entails

a two-step pavane."          United States v. Matos-de-Jesús, 856 F.3d

174,   177   (1st    Cir.   2017).        We    first     examine   any     claims   of

procedural    error.        See   id.      If     the    challenged    sentence      is

procedurally sound, we then examine any claim of substantive

unreasonableness.      See id.

             In this instance, the appellant raises two claims of

procedural error and a claim of substantive unreasonableness.                        We

address each claim separately.

                                           A

             The appellant's        principal      claim of procedural error

implicates     the    two-level      sentencing          enhancement      under     USSG

§2K2.1(b)(1)(A) for possession of three to seven firearms.                        Since

the appellant objected to this enhancement below, our review is

for abuse of discretion.          See United States v. Ilarraza, 963 F.3d

1, 7 (1st Cir. 2020).         This standard "is not monolithic:                   under


                                        - 5 -
its aegis, we assay the district court's findings of fact for clear

error and its interpretation and application of the sentencing

guidelines de novo."      Id. at 7-8.

           The appellant's claim of error stands or falls on the

force of his challenge to the district court's determination that

he possessed at least three firearms.            This determination is a

finding of fact, reviewed for clear error.            See id. at 10; see

also United States v. Cates, 897 F.3d 349, 354 (1st Cir. 2018)

(explaining    that    "findings    based   on   inferences   drawn   from

discerned facts" are reviewed only for clear error).             We have

characterized clear-error review as "demanding."         United States v.

Nuñez, 852 F.3d 141, 144 (1st Cir. 2017).          The proponent of clear

error   will   prevail    "only    if,   'upon   whole-record-review,   an

inquiring court form[s] a strong, unyielding belief that a mistake

has been made.'"      Id. (alteration in original) (internal quotation

omitted) (quoting United States v. Cintrón-Echautegui, 604 F.3d 1,

6 (1st Cir. 2010)).

           The appellant argues that the sentencing court's finding

is clearly erroneous because he "only accepted guilt for the

possession of 2 firearms."         He does not dispute, however, that

four firearms — three machine guns and a revolver — were retrieved

at the scene of the accident.      Nor does he dispute the PSI Report's

description of the proximity of the firearms to the vehicle in

which he was riding.      See Fed. R. Crim. P. 32(i)(3)(A) (explaining


                                    - 6 -
that a sentencing court "may accept any undisputed portion of the

presentence report as a finding of fact").

           What is more, the PSI Report — to which the appellant

did not object — unequivocally states that the appellant and two

other individuals, "aiding and abetting each other, did knowingly

possess machineguns."        That same paragraph goes on to identify the

machine guns as three in number.               Although the appellant argues on

appeal that the district court had no evidence to support a finding

that he possessed the two weapons for which he did not explicitly

accept responsibility, the unobjected-to statements in the PSI

Report are themselves evidence.                   See United States v. Fernández-

Cabrera,   625    F.3d     48,       54    (1st     Cir.     2010)    (explaining        that

"unobjected-to      '[f]acts          contained        in     a     presentence         report

ordinarily    are    considered            reliable        evidence       for    sentencing

purposes'" (alteration in original) (quoting United States v.

Morillo, 8 F.3d 864, 872 (1st Cir. 1993))).                       Those statements are

sufficient to ground a finding of constructive possession of the

third   machine     gun.     See          Nuñez,     852     F.3d    at    145    (defining

constructive possession as "'when a person knowingly has the power

at a particular time to exercise dominion and control over' an

object" (quoting United States v. Maldonado-García, 446 F.3d 227,

231 (1st Cir. 2006))).       And constructive possession is all that is

required     to   trigger        a        sentencing        enhancement         under    USSG




                                            - 7 -
§2K2.1(b)(1)(A).      See id. at 144-45.      It follows that the district

court's imposition of the enhancement was not clearly erroneous.

                                       B

            The     appellant's   second      claim   of    procedural     error

implicates his sentence as a whole.             This claim was not raised

below and, thus, our review is for plain error.             See United States

v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).

            "The plain error hurdle is high."               United States v.

Hunnewell, 891 F.2d 955, 956 (1st Cir. 1989).               The proponent of

plain-error review must carry the devoir of persuasion as to each

of "four showings:      (1) that an error occurred (2) which was clear

or obvious and which not only (3) affected the [appell]ant's

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                Duarte,

246 F.3d at 60.       The appellant stumbles at the first step of the

four-part test.

            It is common ground that a sentencing court must state

in   open   court   "the   specific    reason   for   the   imposition     of   a

[variant] sentence."       18 U.S.C. § 3553(c)(2).          When examining a

sentencing court's justification for a variance, a reviewing court

must ask whether the sentencing court "relie[d] on factors not

adequately accounted for in the GSR."           United States v. Díaz-Lugo,

963 F.3d 145, 156 (1st Cir. 2020). Where — as here — the sentencing

court relies on a factor already considered in formulating the


                                      - 8 -
GSR, the question becomes whether the sentencing court explained

"what makes that factor worthy of extra weight in the defendant's

case."    United States v. Fields, 858 F.3d 24, 32 (1st Cir. 2017)

(citing United States v. Zapete-Garcia, 447 F.3d 57, 60 (1st Cir.

2006)).     This explanation, though, need not "be precise to the

point of pedantry."      United States v. Del Valle-Rodríguez, 761

F.3d 171, 177 (1st Cir. 2014).

            Viewed through this lens, the court below adequately

articulated why the appellant's case called for an upwardly variant

sentence.    The court made pellucid that it was imposing such a

sentence because the appellant was in possession of three machine

guns and over 200 rounds of ammunition.       This explanation left no

doubt that the seriousness of the offense was spearheading the

court's sentencing calculus.

            The appellant attempts to parry this thrust.      He argues

that this factor was already fully accounted for in the GSR.         This

argument cannot withstand scrutiny.

            USSG   §2K2.1(a)(5)   supplied   the   base   offense   level

(eighteen) for the offense of conviction.          By its terms, this

provision contemplates possession of only a single machine gun.

And the enhancement that the district court applied, see USSG

§2K2.1(b)(1)(A), contemplates a multiplicity of firearms, not — as

was the case here — a multiplicity of machine guns.         We thus find

the sentencing court's stated justification for an upward variance


                                  - 9 -
sufficient to defeat the claim of procedural error.                     See, e.g.,

United States v. Bruno-Campos, 978 F.3d 801, 806 (1st Cir. 2020)

(holding that sentencing court did not err in concluding that

possession   of    three    machine    guns       and    four   magazines    removed

defendant's case from "heartland of [] relevant guidelines");

Díaz-Lugo, 963 F.3d at 156 (similar).

                                        C

           The       appellant's      final        challenge      addresses      the

substantive reasonableness of his sentence.                "We review challenges

to the substantive reasonableness of a sentence for abuse of

discretion."       Bruno-Campos, 978 F.3d at 808 (citing Holguin-

Hernandez v. United States, 140 S. Ct. 762, 766 (2020)).

           "In the sentencing context, 'reasonableness is a protean

concept.'"   United States v. Clogston, 662 F.3d 588, 592 (1st Cir.

2011) (quoting United States v. Martin, 520 F.3d 87, 92 (1st Cir.

2008)).   Consequently, "[t]here is no one reasonable sentence in

any given case but, rather, a universe of reasonable sentencing

outcomes."     Id.     Our task, then, is to "determine whether the

challenged sentence falls within that expansive universe."                     Díaz-

Lugo, 963 F.3d at 157.

           Under      our   case     law,     a    sentence      will   be    deemed

substantively reasonable as long as the sentencing court proffers

"a   plausible    sentencing       rationale"      and    the   sentence     imposed

comprises "a defensible result."            Martin, 520 F.3d at 96.            "This


                                      - 10 -
standard is 'highly deferential' to the district court's judgment,

even when that court has imposed a variant sentence."         Fields, 858

F.3d at 33 (quoting Matos-de-Jesús, 856 F.3d at 180).

            Here, the sentencing court stated that it was imposing

a variant sentence because the appellant possessed three machine

guns and over 200 rounds of ammunition.      Just prior to pronouncing

the variant sentence, the court expressed significant concerns

with the type of firearm involved.        It observed that "[s]hort of

bombs,    missiles,   and   biochemical   agents,    the   Court   c[ould]

conceive of few weapons that are more dangerous than machine guns."

Given the appellant's possession of what amounted to a small

arsenal, the court determined that a lesser sentence would "not

reflect the seriousness of the offense," "promote respect for the

law," "protect the public from further crimes by [the appellant],"

or adequately "address the issues of deterrence and punishment."

This rationale was plausible.

            So, too, the challenged sentence represents a defensible

result.    The offense of conviction was serious, and the court

plainly wanted to send a message by imposing a term of immurement

commensurate with the gravity of the crime.         We have recognized in

other cases that an upwardly variant sentence is an appropriate

means of responding to a particularly serious crime.          See, e.g.,

Bruno-Campos, 978 F.3d at 809; Díaz-Lugo, 963 F.3d at 158.




                                 - 11 -
            To be sure, the sentence is stiff.            Its length places it

near the outer edge of the universe of reasonable sentences.

Withal, considerable deference is owed to a sentencing court's

first-hand view as to the appropriate length of a sentence.                      See

United    States   v.    King,    741    F.3d    305,   308    (1st   Cir.   2014).

Employing this deferential standard of review, we cannot say that

the length of the sentence imposed here is beyond the pale.                       We

conclude, therefore, that the sentencing outcome is a defensible

one.

            That ends this aspect of the matter.                Considering both

the    rationale   and   the     result,   we    hold   that    the   sentence    is

substantively reasonable.

                                         III

            We need go no further. For the reasons elucidated above,

the challenged sentence is



Affirmed.




                                        - 12 -